Citation Nr: 0526835	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-03 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative changes of the left knee, status post 
surgery.



REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Regional 
Office (RO) that granted service connection for a left knee 
disability and assigned a 20 percent evaluation.  

By a decision dated May 27, 2004, the Board denied the issue 
on appeal.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated May 12, 2005, the Court granted a joint 
motion to remand this appeal to the Board.  This Order served 
to vacate the May 27, 2004 Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion stated that the Board (1) failed to fully 
consider all of the factors listed in 38 C.F.R. §§ 4.40 and 
4.45 and described by the Court in Deluca v. Brown, 8 Vet. 
App. 202 (1995); (2) failed to fully consider whether the 
service-connected disability at issue significantly worsens 
during flare-ups; and (3) failed to determine what range of 
left knee motion, if any, the appellant has without pain.  
The Board finds that additional clinical examination would be 
useful in fully considering these matters.

In view of the foregoing, the appeal is hereby Remanded for 
the following actions:

1.  Schedule the veteran for a VA orthopedic 
examination to determine the nature and extent of 
the service-connected left knee disability.  All 
indicated tests should be performed.  All left knee 
range of motion findings should be reported in 
degrees.  The examiner should specify what range of 
left knee motion, in degrees, the appellant has 
without pain, if any, and specify the impact of 
demonstrated pain, weakness, fatigability, and/or 
incoordination, including on use and/or during 
flare-ups, on the veteran's functional impairment.  
Any additional functional loss should be reported 
in terms of the degree of additional range-of-
motion loss.  Any objective finding of disuse of 
the left leg including through atrophy, must be 
noted.  The claims folder must be made available to 
the examiner for review in conjunction with the 
examination.

2.  Thereafter, the RO should readjudicate the 
issue on appeal.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




